Citation Nr: 0214374	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee condition.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

(The Board will decide the issues of entitlement to service 
connection for a right knee condition, a left knee condition, 
and PTSD on their merits in a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
He served in Vietnam from January 1967 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at New Orleans, 
Louisiana.  In October 1999, the veteran filed a notice of 
disagreement (NOD) with the denial of the claims concerning 
PTSD and the left knee.  The RO issued a statement of the 
case (SOC) addressing the PTSD issue in November 1999, and 
the veteran filed a timely substantive appeal in July 2000.  
The RO issued an SOC addressing the left knee issue in August 
2000, and the veteran filed a timely substantive appeal in 
September 2000.  

A hearing before the undersigned was held at the RO in July 
2002.  A hearing transcript is of record.

The issue of entitlement to service connection for a right 
knee condition was placed in appellate status by a timely NOD 
filed by the veteran in July 2000.  In July 2002, the RO 
provided the veteran with a supplemental statement of the 
case (SSOC) that met the requirements of an SOC.  One day 
before this SSOC was issued, the veteran and his 
representative indicated at the hearing before the 
undersigned that the veteran wished to pursue his appeal of 
the rating decision concerning the right knee.  A substantive 
appeal document was not submitted by the veteran or his 
repre-sentative after the date of the July 2002 SSOC.  During 
the July 2002 hearing, they offered specific arguments to 
support their contention that the RO's denial of the claim 
was erroneous.  Moreover, in the substantive appeal document 
submitted in September 2000 in response to the August 2000 
SOC concerning the left knee issue, the veteran took up the 
issue of the right knee as well.  A request for appellate 
review by the Board is initiated by a timely filed NOD and 
completed by the timely filing of a substantive appeal after 
the RO has provided an SOC.  38 U.S.C.A. § 7105(a), (d)(1), 
(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2001).  

The Board notes that the supplemental statement of the case, 
which actually served the function of a statement of the 
case, was promulgated prior to receipt of the notice of 
disagreement.  However, the Board accepts the out of order 
notice of disagreement in view of its prior remand, which 
could have lead the veteran and RO to concluded that he had 
already submitted a timely notice of disagreement.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  For the same 
reasons the Board finds that the veteran has perfected his 
appeal, and waves the filing of a substantive appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993); Rowell v. Principi, 4 Vet. 
App. 9 (1993).  The Board notes the veteran was lead to 
believe that he had timely perfected his appeal by the 
issuance of a statement of the case and the certification of 
the issue as being developed for appellate consideration.  

The Board notes that it does not appear the veteran timely 
submitted a substantive appeal after the RO issued its July 
2002 supplemental statement of the case as to entitlement to 
service connection for a right knee disability.  However, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board may waive the timely filing of 
a substantive appeal, even if the veteran has not submitted a 
request for extension of the time period in which to file the 
substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); 
but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding 
that an extension of time in which to file a substantive 
appeal could not be granted unless a request for extension 
was made in accordance with the provisions of 38 C.F.R. § 
20.303 (1999)).  In accordance with the Court's holding in 
Beyrle, the Board waives the filing of a timely substantive 
appeal in this case, because the veteran was lead to believe 
that he had timely perfected his appeal by the fact that the 
Board took testimony as to this issue at the July 2002 
hearing.  Archbold v. Brown, 9 Vet. App. 124, 132 (1996). 

The Board is undertaking additional development on the issues 
of service connection for PTSD, and disabilities of the left 
and right knees pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the development has been completed, the 
Board will provide notice thereof as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)).  After giving, and 
reviewing any response to, the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  A June 1989 rating decision denied service connection for 
PTSD and a left knee condition, the latter on the ground that 
new and material evidence in support of the claim had not 
been submitted.  The veteran did not appeal the decision.

2.  In the case of each claim, supporting evidence that has 
been added to the record since the June 1989 rating is not 
cumulative or redundant, is relevant and probative, and is so 
significant that it must be considered in order fairly to 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1989 rating decision denying service connection 
for PTSD and a left knee condition is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received in support of the claims concerning 
PTSD and a left knee condition since the June 1989 rating 
decision is new and material, and the issues of service 
connection for these claimed disabilities are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

When, as here, there is an application to reopen a finally 
denied claim on the basis of new and material evidence, VA 
has a duty under the VCAA and implementing regulations to 
provide the claimant with notice of what information and 
evidence are needed to substantiate the claim and to identify 
in that notice what portion of that information and evidence, 
if any, the claimant is responsible for obtaining and which 
portion, if any, VA will attempt to obtain on the claimant's 
behalf.  See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001); 
see also 38 U.S.C.A. § 5103A (f), (g); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that through the statement of the case and 
the SSOC's issued since the July 1999 rating decision and the 
comments of the undersigned at the July 2002 hearing, VA has 
provided such notice to the veteran concerning his 
applications to reopen his finally denied claims of 
entitlement to service connection for PTSD and a left knee 
condition.  Moreover, as the decision herein grants the 
applications and reopens the claims, a deficiency in 
notification that VA has provided would not be prejudicial.

ii.  New and material evidence 

A June 1989 rating decision denied service connection for 
PTSD and a left knee condition, the latter on the ground that 
new and material evidence in support of the claim had not 
been submitted.  The veteran did not appeal the decision, and 
it became final.  38 U.S.C.A. § 7105.

In a VA Form 21-4138, Statement in Support of Claim, 
submitted in May 1999, the veteran requested that the claims 
be reopened.

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
April 1993 rating decision.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Id. at 327; 38 C.F.R. § 3.156(a).  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (Although 38 C.F.R. § 3.156(a) 
has been amended, the amended version is effective only for 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  Thus, it 
does not apply to this appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, 
etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999). 

a.  PTSD

In the July 1999 rating decision denying service connection 
for PTSD, the RO appeared to assume, sub silentio, that new 
and material evidence sufficient to reopen the claim had been 
submitted.  As a jurisdictional matter in any case, however, 
and regardless of the determination of the RO, the Board must 
address that question when the claim before it is the subject 
of a prior final denial.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996)

The provisions of 38 C.F.R. § 3.304(f) govern PTSD service 
connection in particular, which is founded on a current 
diagnosis referring to one or more stressors (stressful 
experiences) verified to have occurred during service.  This 
regulation was revised effective March 7, 1997.  See 64 Fed. 
Reg. 32, 807 (June 18, 1999).  The revised (current) version 
applies to the veteran's pending claim.  

Under the current version of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder must conform to 
the criteria for that disorder set forth in DSM-IV (the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders), or the rating agency is obliged to return 
the report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125 (2001).  Those criteria, which supersede 
the objective standard of the earlier DSM-III (the third 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders), requiring an event "'that would be markedly 
distressing to almost anyone,'" posit that a particularly 
susceptible individual may develop PTSD on the basis of 
exposure to a stressor that would not necessarily have the 
same effect on "almost anyone."  Cohen v. Brown, 10 Vet. 
App. 128, 139-41 (1997).

At the time of the June 1989 denial of service connection for 
PTSD, there was of record a VA psychiatric evaluation of the 
veteran performed in February 1988 which concluded that the 
requirements set forth in DSM-III (the third edition of the 
Diagnostic and Statistical Manual of Mental Disorders) for a 
diagnosis of PTSD were met in his case. 

In the July 1999 rating decision, the RO denied service 
connection for PTSD on the ground that the record lacked 
evidence of a confirmed diagnosis of PTSD meeting all of the 
diagnostic criteria applicable to such a claim.  See 
38 C.F.R. § 3.304(f) (2001).  Necessarily, those were the 
criteria enunciated in DSM-IV.

The claims file contains medical records dated since the last 
final denial of the claim attributing PTSD to the veteran.  
An April 1999 intake assessment performed by the Vet Center 
in Shreveport, Louisiana concludes that the veteran has 
suffered from PTSD since Vietnam.  An outpatient treatment 
record from the Shreveport, Louisiana VAMC in the form of a 
social worker's mental health evaluation states on the 
multiaxial assessment scale an Axis I impression of PYSD and 
dysthymic disorder.  

This evidence is "new," that is, not of record at the time 
of the prior denial and not merely cumulative of evidence 
that was.  The evidence is not merely cumulative because it 
confirms of the PTSD diagnosis of February 1988, constitutes 
evidence of disability that is contemporaneous with the 
current claim, see Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (38 U.S.C.A. § 1131), Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110), and implies that 
the claim may be capable of substantiation through a 
diagnosis satisfying the criteria of DSM-IV, as required by 
applicable VA regulations.  See 38 C.F.R. §§ 3.304(f), 
4.125(a).  As such, the new evidence bears substantially and 
directly upon one or more legal elements of the claim and is 
therefore material to the claim.

Therefore, new and material evidence has been received in 
connection with the claim for service connection for PTSD.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156.

b.  Left knee disorder

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In each case, however, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
These elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability must be established by 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Grottveit. 

At the time of the June 1989 rating decision denying 
reopening of the claim, which was the subject of a prior 
final denial, the claims file contained service medical 
records showing that in March 1967, the veteran was treated 
for an injury to the left knee said to have been incurred 
during a fall and a VA hospital summary dated in February-
March 1974 showing that the veteran underwent surgery on his 
left knee.  

Since the June 1989 rating decision, there has been 
introduced into the claims file evidence that is new, that 
is, not of record at the time of the prior final denial and 
not merely cumulative of evidence that was.  The 
documentation of a VA examination performed in June 1999 
indicates that x-rays taken on that occasion disclosed mild 
arthritic changes of the left knee and suggests that the 
current condition may be the endpoint of a history of knee 
injury during service.  The record of an evaluation of the 
left knee performed by a private physician in August 1999 
states a diagnosis of severe osteoarthritis of the left knee 
based upon x-rays taken at that time. 

These new medical records constitutes evidence of disability 
that is contem-poraneous with the current claim, see 
Degmetich, Gilpin, and implies that the claim may be capable 
of substantiation through additional development, to include 
examination.  As such, the new evidence bears substantially 
and directly upon one or more legal elements of the claim and 
is therefore material to the claim.  Therefore, new and 
material evidence has been received in connection with the 
claim for service connection for a left knee condition.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the 
application to reopen claims for service connection for PTSD 
and a left knee condition is granted


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

